t c no united_states tax_court james m robinette petitioner v commissioner of internal revenue respondent docket no 12052-01l filed date on date p and r entered into an offer- in-compromise the terms of the offer-in-compromise required p to among other things timely file his through tax returns on the morning of date the day p’s return was due p’s accountant a prepared p’s return that afternoon a drove to p’s office to obtain p’s signature on p’s return a returned to his office thereafter a affixed postage to the envelope containing p’s return using a private postage meter a deposited the envelope containing p’s return in a u s postal service mailbox in his office building r’s records indicate that r received all of p’s returns except for p’s return r declared p’s offer-in-compromise in default after a hearing in which p raised the issue of compliance with the terms of the offer-in-compromise r issued a notice_of_determination in which r determined to proceed with collection of the unpaid tax_liabilities held pursuant to sec_6330 i r c abuse_of_discretion is the applicable standard of review held further when reviewing r’s determination for an abuse_of_discretion under sec_6330 i r c we may consider evidence presented at trial which was not included in the administrative record held further r abused his discretion in determining to proceed with collection thomas l overbey and laurie m boyd for petitioner martha j weber for respondent vasquez judge this case was commenced in response to a notice_of_determination concerning collection action s under sections and or the issue is whether respondent may proceed with collection of petitioner’s and tax_liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in jonesboro arkansas unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar since approximately douglas w coy has served as petitioner’s accountant mr coy has prepared petitioner’s tax returns for all the tax years in which he has represented petitioner petitioner’s offer-in-compromise on date petitioner and respondent entered into an offer-in-compromise the offer-in-compromise related to income_tax liabilities for and and trust fund recovery penalties for unpaid employment_taxes for periods ending march june and date june and date and march june and date the offer-in-compromise was submitted on the basis of doubt as to collectibility the amount of individual income_tax and statutory additions compromised totaled dollar_figure petitioner offered to pay dollar_figure to the trust fund recovery penalties to be compromised under sec_6672 were dollar_figure by order dated date the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to the trust fund penalties the parties agree the doctrine_of collateral_estoppel will apply to prohibit the respondent as well as the petitioner from re-litigating the petitioner’s appeal of the notice_of_determination in the district_court if the tax_court decides whether the respondent abused his discretion in proceeding with collection of tax_liabilities previously compromised prior to a decision of that issue by the district_court compromise the outstanding liabilities and penalties petitioner paid dollar_figure with the submission of the offer and the remaining dollar_figure with borrowed funds within days after acceptance of the offer petitioner agreed to the following terms and conditions d i will comply with all the provisions of the internal_revenue_code related to filing my returns for five years from the date irs accepts the offer j i understand that i remain responsible for the full amount of the tax_liability unless and until irs accepts the offer in writing and i have met all the terms and conditions of the offer irs won’t remove the original amount of the tax_liability from its records until i have met all the terms and conditions of the offer o if i fail to meet any of the terms and conditions of the offer the offer is in default and irs may iv file suit or levy to collect the original amount of tax as additional consideration petitioner signed a form_2261 collateral_agreement in which he also agreed to pay percent of his annual income in excess of dollar_figure and not in excess of dollar_figure percent of annual income in excess of dollar_figure and not in excess of dollar_figure and percent of annual income in excess of dollar_figure petitioner’s annual income was less than dollar_figure for and accordingly petitioner was not required to pay additional consideration liability without further notice of any kind petitioner’s individual_income_tax_return petitioner received an extension to file his individual_income_tax_return petitioner’s return on or before date on the morning of date mr coy received via facsimile petitioner’s schedule_k-1 shareholder’s share of income credits deductions etc for professional acres leasing group from the accounting firm of osborne osborne upon receipt of the schedule_k-1 on date mr coy completed petitioner’s return for petitioner was entitled to a refund of dollar_figure at approximately to p m on date mr coy left his office in little rock arkansas en route by car to three other cities in arkansas in order to review state and federal_income_tax returns with four of his clients including petitioner and to obtain his clients’ signatures on their returns first mr coy drove to mount pleasant arkansas to deliver the returns of howard and jane lamb for review and signatures after the lambs signed their tax returns mr coy drove to melbourne arkansas to deliver the returns of david and theresa sharp for review and signatures after the sharps signed their tax returns mr coy delivered the returns of fred lamb also in melbourne arkansas for review and signature after mr lamb signed his tax returns mr coy drove to jonesboro arkansas to deliver the returns of petitioner for review and signature mr coy arrived at petitioner’s office between and p m petitioner signed the returns in the presence of mr coy and frances robinette petitioner’s wife and office manager after the clients signed their tax returns mr coy took the signed returns from his clients so that he could mail them from his office in little rock arkansas mr coy returned to his office in little rock arkansas sometime after p m but before midnight mr coy made a copy of the signature page of petitioner’s return mr coy affixed postage to the envelope containing petitioner’s return using a private postage meter the postage from the private postage meter displayed a postmark of date before midnight mr coy placed the envelope containing petitioner’s return in a u s postal service mailbox in the building where his office is located at this same time mr coy mailed the returns of mr sharp mr sharp was not assessed late_filing_penalties or late payments by the internal_revenue_service irs with respect to his individual_income_tax_return petitioner’s and individual income_tax returns petitioner received extensions to file his individual_income_tax_return on or before date petitioner’s individual_income_tax_return was prepared by mr coy on date for petitioner paid the dollar_figure shown as owed on his return petitioner received extensions to file his individual_income_tax_return on or before date petitioner’s individual_income_tax_return was received by the irs on date for petitioner was entitled to a refund of dollar_figure petitioner received extensions to file his individual_income_tax_return on or before date petitioner’s individual_income_tax_return was prepared by mr coy on date and received by the irs on date for petitioner was entitled to a refund of dollar_figure petitioner received extensions to file his individual_income_tax_return on or before date petitioner’s individual_income_tax_return was prepared by mr coy on date and received by the irs on date for petitioner was entitled to a refund of dollar_figure petitioner received extensions to file his individual_income_tax_return on or before date petitioner’s income_tax return was received by the irs on date each of the aforementioned years including on or about october mr coy or a person from mr coy’s office delivered to petitioner at petitioner’s office his original individual_income_tax_return and petitioner would sign it irs collection efforts on date the irs sent petitioner a request for your tax_return for petitioner received this letter on date the irs notified petitioner that it had received his required statement of annual income for but needed a copy of his form_1040 u s individual_income_tax_return on date the irs sent petitioner a letter stating your tax_return is overdue -- contact us immediately for the letter also stated offer_in_compromise our records indicate that we’ve accepted an offer_in_compromise from you you agreed to file and pay all your federal taxes for the five year period after we accepted this offer if you don’t file the requested delinquent_return we may reinstate the amount you owe that we previously compromised petitioner forwarded to mr coy by fax all notices from the irs concerning his return and offer-in-compromise as he was scared to death of these notices the austin texas service_center monitored petitioner’s offer-in-compromise revenue_officer kathy santino of the oklahoma city oklahoma office was assigned to examine whether petitioner’s offer-in-compromise was in default she examined petitioner’s offer-in-compromise as a courtesy to the austin service_center because they were overloaded in potentially- defaulted offers ms santino knew of the 5-year filing requirement but she did not know what years were covered by petitioner’s offer-in-compromise in her courtesy investigation of petitioner’s offer-in-compromise she did not look at the transcripts for or she did not consider petitioner’s pattern of filing his returns on or about october ms santino never spoke with petitioner or mr coy on date ms santino sent petitioner a letter declaring petitioner’s offer-in-compromise in default the basis for the default was that the irs had not received petitioner’s form_1040 for on date the irs issued a final notice--notice of intent to levy and your right to a hearing on date petitioner through his authorized representative mr coy filed a form request for a collection_due_process_hearing petitioner stated the basis for the appeal as we do not believe the taxpayer owes the amounts stated in the notice_of_intent_to_levy and would like the opportunity to resolve these matters at a collection_due_process_hearing on date appeals officer troy c talbott of the oklahoma city oklahoma office sent mr coy a letter identifying the options available for resolution of petitioner’s tax_liability such as full payment installment_agreement offer-in- compromise or determination that petitioner’s account is currently not collectible and asking for more details as to why petitioner did not owe the amount stated in the notice_of_intent_to_levy mr talbott also requested and reviewed the irs administrative file related to the default of the offer-in- compromise on date mr talbott looked at petitioner’s transcript of account for mr talbott’s case activity record states per research on idrs no record of being filed per irp information tp had a filing requirement but may have been due a refund mr talbott concluded that petitioner had defaulted on the offer-in- compromise on date in a telephone sec_6330 hearing the hearing mr coy stated to mr talbott that he mailed petitioner’s return on date specifically mr coy told mr talbott that he prepared petitioner’s return took the return to petitioner obtained petitioner’s signature and mailed the return on date the only evidence mr talbott would consider for proof of mailing was a certified mail or registered mail receipt mr talbott did not consider petitioner’s pattern of filing returns on october despite having looked at the transcripts for and mr talbott believed he had no authority to reinstate petitioner’s offer-in-compromise he believed only the national_office could reinstate the offer-in-compromise he stated the national_office would still have to do the reinstatement by itself and the national_office would have the call mr talbott reviewed the internal_revenue_manual the manual was silent as to whether an appeals officer has authority to reinstate an offer-in-compromise mr coy sent mr talbott a copy of petitioner’s return mr talbott received the copy of petitioner’s return on date mr talbott forwarded it to the austin service_center where it was processed by the irs as an original return petitioner’s transcript of account for states return filed and tax assessed on date petitioner never personally met with or spoke to mr talbott the appeals settlement memorandum prepared by mr talbott concluded that the notice_of_intent_to_levy was appropriate mr talbott’s evaluation concluded the offer_in_compromise was defaulted because the irs did not have a record of the taxpayer filing form_1040 for the taxpayer’s representative claimed to have timely mailed the tax_return for on date but the tax_return was not sent by certified mail and the representative does not have any evidence to prove that the return was mailed the taxpayer did not respond to the irs’s requests to file the tax_return which resulted in the offer being defaulted on date the irs issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining to proceed with collection petitioner timely filed a petition with the court opinion i sec_6330 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 ii standard of review the parties dispute the standard of review to be applied in this case although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite generally under sec_6330 issues that are reviewed de novo include those such as a redetermination of the tax on which the commissioner based the assessment provided that the taxpayer did not have an opportunity to seek such a redetermination before assessment see eg 116_tc_60 because the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled is properly at issue we review respondent’s determination de novo whether the commissioner’s assessment was made within the limitation period also constitutes a challenge to the underlying tax_liability 119_tc_140 under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 see also 112_tc_19 review for abuse_of_discretion includes any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions and offers of collection alternatives such as offers in compromise sec_6330 questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion abuse_of_discretion is the proper standard of review in this case the introductory language of sec_6330 encompasses the situation at bar mr talbott’s conclusion that respondent had acted properly in declaring petitioner’s offer-in- compromise in default and that issuing a notice_of_determination was proper is a relevant issue relating to the unpaid tax or the proposed levy further offers in compromise are a specifically mentioned collection alternative sec_6330 additionally whether respondent may proceed with collection of petitioner’s unpaid liability is a challenge to the appropriateness of collection see sec_6330 swanson v commissioner supra petitioner argues that a de novo standard of review is appropriate because he put forth the argument of the validity of the underlying taxes--ie the petitioner does not owe the tax nor the additions to the tax since the tax was previously discharged by an offer_in_compromise which was improperly defaulted by the respondent we view petitioner’s argument as a challenge to the appropriateness of collection rather than as a challenge to the underlying tax_liability see swanson v commissioner supra iii evidentiary issue a the parties’ contentions at trial respondent moved to strike all documents and testimony not part of the administrative record on the ground that the trial record should be limited to the agency administrative record documents and testimony not part of the administrative record include petitioner’s testimony petitioner’s tax returns for and other stipulated facts relating to the date these returns were received by the irs mr coy’s private postage meter log cellular telephone records credit card records and daily calendar for date frances robinette’s testimony and all statements made by mr coy at trial that he did not make to mr talbott respondent contends that this evidence is not relevant because it is not part of the administrative record petitioner contends that this evidence is relevant petitioner argues that on account of the informal nature of sec_6330 hearings as there is no formal record it is impossible to determine the actual statements made at the hearing further petitioner argues that the tax returns for and show his pattern and practice of filing returns on or about october the court reserved decision on this issue for the following reasons we hold that when reviewing for abuse_of_discretion under sec_6330 we are not limited by the administrative_procedure_act apa and our review is not limited to the administrative record the evidence in this case pertains to issues raised at the hearing the evidence in this case is relevant and admissible b applicability of the apa judicial review provisions to tax_court proceedings commenced under sec_6330 established practice and procedure since the enactment of sec_6330 the court has applied our traditional de novo procedures in deciding whether an appeals officer abused his or her discretion in determining to proceed with collection at trials under sec_6330 when reviewing for abuse_of_discretion the court has received into evidence testimony and exhibits that were not included in the administrative record see eg wells v commissioner tcmemo_2003_234 taxpayer’s testimony admissible at trial when he was represented by counsel and taxpayer was not present at hearing maloney v commissioner tcmemo_2003_143 taxpayers presented numerous letters sent to commissioner asking him to recalculate their fica_taxes as evidence of claimed overpayments affd 94_fedappx_969 3d cir black v commissioner tcmemo_2002_307 extensive testimony as to taxpayer’s physical limitations due to diabetes and testimony of taxpayer’s accountant considered when at hearing taxpayers raised issue of illness from diabetes and presented appeals officer with medical files affd 94_fedappx_968 3d cir gougler v commissioner tcmemo_2002_185 court considered two documents at trial that were not presented to appeals officer holliday v commissioner tcmemo_2002_67 commissioner permitted to present documents records and testimony at trial that was not part of administrative record affd 57_fedappx_774 9th cir holliday’s contention that the tax_court erred by admitting into evidence documents that were not produced at the sec_6330 hearing fails because the ‘record review’ provisions of the administrative_procedure_act do not apply to the tax_court emphasis added cert_denied 124_sct_1038 the court’s specific statutory review provisions the apa has never governed proceedings in the court or in the board_of_tax_appeals ewing v commissioner t c pincite thornton j concurring it is well established that the tax_court rather than being a ‘reviewing court’ within the meaning of sec e of the apa reviewing the ‘record’ is a court in which the facts are triable de novo o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 the tax_court is not subject_to the administrative_procedure_act additionally in numerous instances we have noted the taxpayer’s failure to present evidence at trial this failure to present evidence supported our conclusion that the appeals officer did not abuse his or her discretion see eg dorn v commissioner tcmemo_2003_192 petitioner did not offer sufficient evidence at his sec_6330 hearing or before this court to show he is entitled to prevail when petitioner did not offer any evidence at trial related to the issues raised at his hearing maloney v commissioner tcmemo_2003_143 petitioners did not present any evidence that their excess withholdings for exceeded the stipulated amount of credits for increased federal_income_tax withholdings including fica_taxes and they presented no evidence that they made deposits or that any fica_taxes were assessed after the applicable_period of limitations had expired affd 94_fedappx_969 3d cir schulman v commissioner tcmemo_2002_129 settlement officer did not abuse her discretion where petitioners presented no evidence at trial or on brief to otherwise substantiate their expenses and where petitioners did not introduce any evidence of any meaningful ties to ozaukee county other than the relative proximity of their residence howard v commissioner tcmemo_2002_81 petitioner also did not present any evidence at trial or otherwise show any irregularity in the assessment procedure id in 58_tc_282 we reasoned that the apa provisions apply to an ‘agency’ of the government of the united_states but specifically exclude ‘the courts of the united_states ’ the united_states tax_court is established as a court of record under article i of the constitution of the united_states being a court of the united_states it is excluded from the provisions of the apa although sec_6330 postdates the apa the apa judicial review provisions are not applicable the apa does not limit or repeal additional requirements imposed by statute or otherwise recognized by law u s c sec the court’s de novo procedures for reviewing irs functions were well established and recognized by law at the time of the apa’s enactment ewing v commissioner supra pincite thornton j concurring see also 283_us_589 17_f2d_663 d c cir barry v commissioner 1_bta_156 the court’s de novo procedures provide a stricter scope of review of the commissioner’s determinations than would be obtained under apa judicial review procedures ewing v commissioner supra pincite- thornton j concurring the apa does not supersede specific statutory provisions for judicial review as it is a statute of general application u s c sec_703 sec_704 ewing v commissioner supra pincite thornton j concurring the legislative_history of apa sec_703 makes clear that where there is a special statutory review proceeding relevant to the subject matter that special statutory review ‘shall not be disturbed’ ewing v commissioner supra pincite thornton j concurring see also s comm on the judiciary 79th cong administrative_procedure_act comm print reprinted in administrative_procedure_act legislative_history pincite see also h rept 79th cong 2d sess reprinted in the administrative_procedure_act legislative_history pincite when congress enacted the apa to provide a general authorization for review of agency action in the district courts it did not intend that general grant of jurisdiction to duplicate the previously established special statutory procedures relating to specific agencies 487_us_879 the internal_revenue_code has long provided a specific statutory framework for reviewing determinations of the commissioner sec_6330 is part and parcel of this statutory framework the court’s de novo review procedures emanate from this framework the apa judicial review procedures do not supplant the court’s longstanding de novo review procedures thus the court’s de novo procedures are not limited by the apa sec_6330 hearings are not formal adjudications sec_6330 hearings do not take the form of the formal adjudicative hearings under the apa indeed the commissioner’s regulations describe the hearing as informal and not subject_to the apa q-d6 how are sec_6330 hearings conducted a-d6 the formal hearing procedures required under the administrative_procedure_act u s c et seq do not apply to sec_6330 hearings sec_6330 hearings are much like collection appeal program cap hearings in that they are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a sec_6330 hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or taxpayer’s representative is not required the taxpayer or the taxpayer’s representative does not have the right to subpoena and examine witnesses at a sec_6330 hearing sec_301_6330-1 proced admin regs the commissioner vigorously litigated and we agreed that hearings are informal in 115_tc_35 we held that taxpayers had no right to subpoena witnesses to appear at a hearing we stated when congress enacted sec_6330 and required that taxpayers be given an opportunity to seek a pre- levy hearing with appeals congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing so as to compel the attendance or examination of witnesses when it enacted sec_6330 congress did not provide either appeals or taxpayers with statutory authority to subpoena witnesses the references in sec_6330 to a hearing by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals and prescribed by sec_601_106 statement of procedural rules the nature of the administrative appeals process does not include the taking of testimony under oath or the compulsory attendance of witnesses id pincite- fn ref omitted emphasis added in 115_tc_329 we held that the appeals officer may conduct the hearing by telephone in 118_tc_162 we held that the irs was not required to provide assessment records to the taxpayer at the hearing in some instances we have affirmed the appeals officer’s determination when no hearing was conducted see 117_tc_183 in 121_tc_8 we held that while the irs is not required to record the hearing the taxpayer may make an audio record the administrative record compiled at the hearing is quite limited it is nowhere near as comprehensive as the record required to be compiled at a formal apa hearing see u s c sec_556 the transcript of testimony and exhibits together with all papers and requests filed in the proceeding constitutes the exclusive record for decision in accordance with u s c sec_557 sec_6330 hearings were not intended to provide a detailed factual record for judicial review rather they allow for the taxpayer to informally raise matters relevant to the collection actions at hand such as spousal defenses propriety of irs collection activities and alternatives to collection actions proposed by the irs see sec_6330 legislative_history nothing in the legislative_history of sec_6330 or sec_6320 indicates that the apa applies or that the court’s review is limited to the administrative record congress was well aware when it enacted sec_6330 that the court is a trial_court which has historically resolved cases by taking evidence and has never been governed by the apa sec_6330 expanded the court’s jurisdiction the conference agreement states the determination of the appeals officer may be appealed to the tax_court or where appropriate the federal district_court h conf rept pincite 1998_3_cb_747 the report specifies that where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion id reference to the apa or the administrative record however is absent other instances where the court reviews for abuse_of_discretion the mere fact that judicial review is for abuse_of_discretion does not trigger application of the apa record rule or preclude this court from conducting a de novo trial this court has a long tradition of providing trials when reviewing the commissioner’s determinations under an abuse_of_discretion standard ewing v commissioner t c pincite thornton j concurring in ewing we held that when reviewing the commissioner’s determination for an abuse_of_discretion under sec_6015 we may consider evidence presented at trial which was not included in the administrative record id pincite our review of sec_6330 cases for abuse_of_discretion is similar to our review of sec_6015 cases-- which are reviewed for an abuse_of_discretion id pincite sego v commissioner t c pincite goza v commissioner t c pincite 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 the apa does not apply to challenges of the commissioner’s denials of requests to abate interest under sec_6404 which are reviewed for abuse_of_discretion see 336_f3d_419 n 5th cir review under the apa is accordingly available only where ‘there is no other adequate remedy in a court’ the court has consistently conducted trials on the issue of whether the commissioner’s denial of a request to abate interest under sec_6404 was an abuse_of_discretion see eg goettee v commissioner tcmemo_2003_43 jacobs v commissioner tcmemo_2000_123 additionally other cases the court has decided under the abuse_of_discretion standard include waiver of additions to tax 99_tc_132 affd sub nom 28_f3d_1024 10th cir reallocation of income_or_deduction under sec_482 933_f2d_1084 2d cir affg 92_tc_525 declaratory_judgment 76_tc_499 tax-exempt status 66_tc_850 and change_of_accounting_method 439_us_522 120_tc_174 in none of these types of cases have we held that the apa applies or that we are limited to the administrative record for the reasons set forth supra we conclude that our review under sec_6330 of an appeals officer’s determination is not limited to the administrative record c whether the evidence presented at trial relates to issues raised at the hearing respondent citing 118_tc_488 contends that only ‘arguments issues and other matter’ presented to appeals are relevant to the determination whether an appeals officer abused his or her discretion further respondent argues that judicial review of respondent’s exercise of discretion in this case should be based solely on the information presented to and considered by the appeals officer we disagree with respondent’s interpretation of magana in a review for abuse_of_discretion of the commissioner’s determination under sec_6330 generally we consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office magana v commissioner supra pincite emphasis added we did not say in magana that the taxpayer would be limited to the administrative record or that the taxpayer may not offer evidence in the proceeding in this court ewing v commissioner supra pincite in magana the issue for decision on the commissioner’s motion for summary_judgment was whether the court shall consider a new issue that was not raised by the petitioner at his collection hearing with respondent’s appeals_office magana v commissioner supra pincite emphasis added in the taxpayer’s request for a collection hearing and at the hearing the only issue raised was whether the period of limitations had expired under sec_6502 the taxpayer did not raise the issue of hardship see id pincite in his petition to the court the taxpayer for the first time raised hardship as an objection to respondent’s lien filings namely petitioner’s physical illness and the resulting cloud on title to petitioner’s residence petitioner’s only significant asset id at the oral argument on the commissioner’s motion for summary_judgment the taxpayer’s counsel acknowledged that the taxpayer’s ill health was not recent but had extended over years id pincite in response to the court’s questioning the taxpayer’s counsel acknowledged that he had had an opportunity at the collection hearing to raise hardship but that he had chosen not to do so id in the discussion section of the opinion under the heading new issue we reasoned in this case because petitioner’s alleged longstanding illness and hardship were not raised as an issue and were not otherwise brought to respondent’s attention in connection with petitioner’s collection hearing with respondent’s appeals_office petitioner may not now raise hardship for the first time before this court id pincite the cases cited for support of the holding in magana were issue preclusion cases see eg 58_f3d_557 10th cir court does not have to rule on an issue when taxpayer cannot point to a single time at which it presented the issue to the commissioner to be ruled upon affg tcmemo_1992_693 115_tc_582 n we would not consider petitioner’s alternative request because the record does not establish that he raised that issue at his appeals_office hearing emphasis added affd 21_fedappx_160 4th cir inner office inc v united_states no 00-cv-2576-l plaintiff has produced no evidence that the irs hearing officer’s determination is legally incorrect or that the irs hearing officer abused his discretion in seeking district_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue that was raised in the taxpayer’s sec_6330 hearing emphasis added adopted on this issue aftr 2d ustc par big_number n d tex unlike the taxpayer in magana petitioner is not raising a new issue in his petition at the hearing petitioner raised the issue of compliance with the terms of the offer-in-compromise mr coy asked mr talbott to reinstate the offer-in-compromise mr coy brought to the attention of mr talbott the fact that he mailed petitioner’s return on date mr talbott’s notes in his case activity record indicate that mr coy raised the issue and brought to his attention that mr coy mailed the return on date shortly after the hearing mr coy wrote mr talbott stating as i had mentioned i prepared the return for petitioner obtained his signature and mailed the return to the service_center on the evening of date this was brought to the attention of mr talbott accordingly we may consider evidence regarding this issue at trial if it is otherwise admissible under the federal rules of evidence d whether the evidence is admissible under the federal rules of evidence while we are not limited by the apa’s judicial review provisions in our proceedings arising under sec_6330 our review of materials not included in the commissioner’s administrative record is subject_to the federal rules of evidence sec_7453 and rule a provide that the court’s proceedings are to be conducted in accordance with the rules of evidence applicable in trials without a jury in the u s district_court for the district of columbia consistent with sec_7453 and rule a we must decide whether evidence in this case which was not included in the administrative record is admissible under the federal rules of evidence in our proceedings arising under sec_6330 respondent moved to strike the evidence on the ground of relevancy all relevant evidence is admissible evidence which is not relevant is not admissible fed r evid relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid therefore we must determine whether the evidence presented at trial that respondent characterizes as outside of the administrative record has any tendency to make the existence of any fact that is of consequence in determining whether the appeals officer abused his discretion more probable or less probable than it would be without the evidence we find that the evidence does have a tendency to show the appeals officer abused his discretion in determining to proceed with collection petitioner’s testimony is relevant petitioner was not present at the hearing petitioner’s testimony shows that he signed the return on date petitioner’s testimony shows that he had filed his returns for and on or about october in the same pattern and practice as he did for petitioner’s testimony shows that he acted in good_faith in complying with the terms of the offer-in-compromise petitioner’s tax returns for and are relevant they show a pattern and practice of petitioner’s filing his returns on or about october they show petitioner generally received refunds for the period in issue while the appeals officer reviewed petitioner’s transcripts for and he did not consider petitioner’s pattern and practice of timely filing after reviewing petitioner’s transcripts the appeals officer concluded petitioner was probably entitled to a refund for these facts however were of no consequence to him when he reviewed whether the offer-in-compromise should have been defaulted mr coy’s private postage meter log cellular telephone records credit card records and daily calendar for date are relevant they corroborate mr coy’s statements regarding mailing the appeals officer however refused to consider any evidence of mailing other than a certified or registered mail receipt frances robinette’s testimony is relevant under 115_tc_35 taxpayers are not entitled to call witnesses at the hearing mrs robinette’s testimony corroborates petitioner’s good_faith and compliance with the terms of the offer-in-compromise mr coy’s statements at trial that he did not make to mr talbott are relevant mr coy’s testimony indicates the appeals officer’s unwillingness to consider in depth certain issues that he raised at the hearing accordingly respondent’s motion to strike will be denied iv whether respondent abused his discretion where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in doing so we review whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law woodral v commissioner t c pincite having observed the appearance and demeanor of the witnesses testifying for petitioner at trial including petitioner we find them to be honest forthright and credible taking into account all the facts and circumstances we conclude that on the basis of the record before us respondent abused his discretion in determining to proceed with collection a whether petitioner’s return was timely filed we note at the outset that contrary to petitioner’s contentions we find that petitioner’s return was not timely filed filing generally is not complete until the document is delivered and received 241_us_73 sec_7502 provides an exception to this rule sec_7502 provides that in certain circumstances a timely mailed document will be treated as though it were timely filed sec_7502 provides that the timely mailing timely filing rule applies if the postmark date on an envelope falls within the prescribed period or on or before the prescribed date in the case of postmarks not made by the u s postal service the timely mailing timely filing rule applies only if and to the extent provided by regulations prescribed by the secretary sec_7502 the postmark in this case was made by a private postage meter sec_301_7502-1 proced admin regs provides if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay if the envelope has a postmark made by the united_states post office in addition to the postmark not so made the postmark which was not made by the united_states post office shall be disregarded and whether the envelope was mailed in accordance with this subdivision shall be determined solely by applying the rule_of a of this subdivision emphasis added mr coy testified that he placed petitioner’s return in the mail between p m and midnight petitioner presented no evidence that this was before the last collection for that mailbox petitioner presented no evidence as to a delay in the transmission of the mail petitioner presented no evidence as to the cause of a delay petitioner has failed to meet the requirements of the regulation see 420_f2d_491 2d cir affg 51_tc_869 cf jones v commissioner tcmemo_1998_197 the taxpayer met requirements of non-u s -postmark regulation when evidence established in part that he deposited the envelope in the mail before the last collection petitioner argues that 909_f2d_1155 8th cir affg 92_tc_793 and not the regulation controls this issue in estate of wood the court_of_appeals for the eighth circuit the court to which an appeal of this case would lie discussed sec_7502 in the situation where the taxpayer’s return was not received by the irs petitioner’s reliance on estate of wood is misplaced the presumption of delivery discussed in estate of wood is raised only when a timely mailing occurs as petitioner’s return was not timely mailed the presumption of delivery discussed in estate of wood has not been raised on the basis of the foregoing we hold that petitioner has not proven that he filed his return on date mr coy sent mr talbott a copy of petitioner’s return on date mr talbott received the copy of petitioner’s return which he forwarded to the austin service_center and which was then processed by the irs as an original return petitioner’s transcript of account for states return filed and tax assessed on date thus petitioner’s return was late filed b whether petitioner materially breached the offer-in-compromise despite the late filing of petitioner’s return under the facts and circumstances of this case respondent abused his discretion in determining to proceed with collection the appeals officer acted arbitrarily and without sound basis in law and had a closed mind to the arguments presented on petitioner’s behalf he failed to consider the facts and circumstances of this case he determined to proceed with collection even though the breach in the contract was not material and under contract law the contract remained in effect jurisdiction to consider petitioner’s offer-in-compromise respondent contends that the court has no jurisdiction to determine whether petitioner’s offer-in-compromise was properly terminated respondent contends that only the court of federal claims or a u s district_court may review this determination we disagree in 242_f3d_1065 fed cir the court_of_appeals_for_the_federal_circuit reversed and remanded the order of the u s district_court for the eastern district of missouri transferring the case to the court of federal claims for lack of jurisdiction the court_of_appeals held that the u s district_court did have jurisdiction over the taxpayer’s claim_for_refund even though the tax_liability resulted from an offer-in-compromise that the irs had defaulted the court_of_appeals reasoned roberts is not requesting for example damages from the government for breach of contract which would constitute a claim based purely upon a government contract certainly the district_court does not have jurisdiction over additional contract claims roberts may wish to assert against the government under the terms of the oic instead roberts has paid taxes that he alleges were illegally or erroneously collected tax cases heard in the district courts often involve offers in compromise the fact that the alleged collection error stems from the cancellation of roberts’s oic contract with the irs does not negate the fact that the monies at issue were paid pursuant to the internal- revenue laws id pincite the court_of_appeals found that the taxpayer had satisfied the jurisdictional requirements for a tax_refund suit thus the u s district_court could review whether the taxpayer’s offer-in- compromise had been properly defaulted see id in this case petitioner is not asserting a cause of action under contract law see id pincite9 petitioner seeks a finding from the court that respondent abused his discretion in determining to proceed with collection which is within our jurisdiction under sec_6330 respondent’s determination to proceed with collection arises from defaulting petitioner’s offer-in-compromise whether the offer-in-compromise was properly defaulted is a relevant issue relating to the unpaid tax or proposed levy sec_6330 respondent issued petitioner a notice_of_intent_to_levy on the basis of petitioner’s unpaid tax_liability on remand the u s district_court held that the taxpayer’s failure to timely pay his taxes was a material breach of the offer-in-compromise further the court held that the doctrine_of substantial performance has no relevance in this case as the plaintiff completely failed to timely pay his federal_income_tax liability and instead waited to pay it until date so that he could offset his tax_liability for with his losses in 225_fsupp2d_1138 e d mo whether the breach of the offer-in-compromise was material a applicable law an accepted offer_in_compromise is properly analyzed as a contract between the parties 122_tc_133 offers in compromise are governed by general principles of contract law id if the plaintiff’s breach is material and sufficiently serious the defendant’s obligation to perform may be discharged not so however if the plaintiff’s breach is comparatively minor txo prod corp v page farms inc s w 2d ark in determining whether a failure to perform is material the following five circumstances are significant in determining whether a failure to render or to offer performance is material the following circumstances are significant a the extent to which the injured party will be deprived of the benefit which he reasonably expected b the extent to which the injured party can be adequately compensated for the part of that benefit of which he will be deprived c the extent to which the party failing to perform or to offer to perform will suffer forfeiture d the likelihood that the party failing to perform or to offer to perform will cure his failure taking account of all the circumstances including any reasonable assurances e the extent to which the behavior of the party failing to perform or to offer to perform comports with standards of good_faith and fair dealing restatement contract sec_2d sec_241 arkansas law adopts this analysis see txo prod corp v page farms inc supra see also 329_f3d_974 8th cir citing txo prod corp v page farms inc supra and sec_241 of restatement contract sec_2d when applying arkansas law the standard of materiality is to be applied in the light of the facts of each case in such a way as to further the purpose of securing for each party his expectation of an exchange of performances restatement supra sec_241 comment a cases in which courts have found offers in compromise materially breached and thus in default generally involve taxpayers who either fail to make payments agreed to in the offer-in-compromise to pay off the amount compromised or fail to pay taxes owed during the 5-year period after the offer has been accepted see 372_f2d_352 3d cir decedent’s installment payments of less than the amount due and estate’s complete failure to make payments on offer constituted material breach of offer-in-compromise 303_f2d_1 5th cir taxpayer’s failure to comply with terms of collateral_agreement by refusing to file annual statements and pay additional money constituted breach of offer-in-compromise 225_fsupp2d_1138 e d mo taxpayer’s delay in paying his tax_liability of dollar_figure was a material breach of the offer-in-compromise fortenberry v united_states aftr 2d ustc par s d miss taxpayer’s failure to pay additional_amounts under collateral_agreement was breach of the terms of the offer-in-compromise 182_fsupp_567 d n j taxpayer’s failure to pay weekly installments caused irs to terminate offer-in- compromise b analysis loss of benefit to injured party in petitioner’s late filing of his return in which he was due a refund the extent of the benefit that respondent was deprived of was not significant inherent in the requirement that taxpayers comply with the provisions of the internal_revenue_code for years is the irs expectation that the taxpayer will pay the taxes owed on time see roberts v united_states f_supp 2d pincite in this case however petitioner was due a refund as stated supra petitioner’s return was not timely filed not every delay however constitutes a material breach there must also be a causal connection between the delay and the damages suffered by respondent in order for a material breach to be found on the basis of the delay williston on contracts sec_63 4th ed respondent suffered no monetary damage from petitioner’s late filing of the return under the facts of this case the late filing by itself is not sufficient basis for a material breach of the contract adequacy of compensation_for loss the irs was adequately compensated for its loss respondent suffered minimal if any damages as he held petitioner’s refund as security forfeiture by party who fails under this factor the comments in the restatement explain a failure is less likely to be regarded as material if it occurs late after substantial preparation or performance and more likely to be regarded as material if it occurs early before reliance restatement supra sec_241 comment d in this case petitioner had substantially performed under the terms of the offer-in- compromise at the time the offer was declared in default petitioner’s untimely mailing of the return occurred in the fourth year of a 5-year agreement petitioner had already paid the full amount of the offer-in-compromise with borrowed funds within days after the offer had been accepted petitioner had complied with the filing_requirements for the first years of the agreement further at the time the appeals officer determined to proceed with collection petitioner had filed his return and complied with all other terms of the offer-in- compromise uncertainty under this factor the comments in the restatement note to the extent that expectation is already reasonably secure in spite of the failure there is less reason to conclude that the failure is material the likelihood that the failure will be cured is therefore a significant circumstance in determining whether it is material the fact that the injured party already has some security for the other party’s performance argues against a determination that the failure is material restatement supra sec_241 comment e as stated supra respondent was reasonably secured respondent had possession of petitioner’s refund making it likely that petitioner would perform under the agreement by filing his return respondent also had received dollar_figure within days of his acceptance of the offer which was the amount offered and accepted as payment of petitioner’s outstanding tax_liabilities from to additionally before the appeals officer determined to proceed with collection petitioner had cured the defect petitioner submitted his return to the appeals officer at the request of the appeals officer to be filed as an original return absence of good_faith or fair dealing petitioner acted in good_faith petitioner signed his return on the due_date and gave it back to mr coy for mailing this was the pattern and practice petitioner had used in filing the returns prepared by mr coy he paid the full amount of the offer-in-compromise within days after acceptance of the offer with borrowed funds he timely filed his returns for and except for petitioner’s returns indicate that petitioner was entitled to refunds for petitioner was entitled to a refund before respondent issued the notice_of_determination petitioner had filed his return indeed when petitioner received the notices from the irs he called mr coy to discuss them and also forwarded the notices by fax to mr coy as he was scared to death additionally mr talbott did not have an open mind to the issues mr coy presented at the hearing he did not consider that petitioner had acted in good_faith mr talbott did not consider petitioner’s pattern of filing of returns on or about october despite having looked at the transcripts for and mr talbott did not have an open mind regarding reinstatement moreover he failed to independently analyze whether the terms of the offer-in-compromise had been materially breached mr talbott believed he had no authority to reinstate petitioner’s offer-in-compromise he believed only the national_office could reinstate the offer-in-compromise neither the internal_revenue_code nor the internal_revenue_manual however states that he could not reinstate the offer-in-compromise mr we note that by the terms of the offer-in-compromise the offer-in-compromise did not apply to talbott reviewed the internal_revenue_manual the manual was silent as to whether he could reinstate the offer-in-compromise on the basis of the facts and circumstances of this case we conclude that petitioner did not materially breach the terms of the offer-in-compromise as the offer-in-compromise was not in default it was an abuse_of_discretion for respondent to determine to proceed with collection of petitioner’s tax_liability in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered reviewed by the court gerber cohen swift wells and laro jj agree with this majority opinion chiechi j dissents wells j concurring i respectfully write separately to express my belief that the majority opinion may have unnecessarily focused its analysis on contract law to decide whether respondent abused his discretion in the instant case sec_6330 requires the appeals officer to consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary this provision requires the appeals officer when conducting a hearing under sec_6330 to carry out a balancing of competing considerations between the government and the person against whom the collection action is instituted given this balancing requirement i do not believe the appeals officer should be required to rigidly apply contract law in determining whether the government should proceed with collection of a liability where that liability as in the instant case has been compromised in an agreement between the government and the person against whom the collection action has been instituted such a requirement would detract from the flexibility and discretion congress granted the appeals officer in sec_6330 to balance competing interests between the government and those persons consequently i believe the focus of the analysis in 1i do not mean to suggest however that respondent could not have considered contract law issues as well as other facts and issues as part of the balancing required under sec_6330 the instant case should be on whether respondent failed to undertake the balancing required under sec_6330 on the basis of the trial judge’s findings set out in the majority opinion in the instant case it is clear to me that respondent failed to balance the relatively slight harm to respondent of receiving an hours-late2 return against the great harm to petitioner of reinstating and collecting a large tax_liability the abuse_of_discretion in failing to undertake the required balancing becomes apparent when taking into account that petitioner had timely filed his other returns as agreed in the offer-in-compromise agreement had made a good_faith effort to timely file the return and had paid all the tax due in that return and was due a refund see majority op pp despite petitioner’s technical3 failure to timely file the return respondent should have allowed petitioner to present evidence that favored petitioner’s position and should have taken those facts into account in balancing the competing interests between the government and petitioner respondent should have considered 2by hours-late i mean hours after the last collection requirement of sec_301_7502-1 proced admin regs 3i do not mean to imply that taxpayers are not required to comply with the technical requirements of the internal_revenue_code and the regulations thereunder however respondent should have allowed petitioner to present evidence favoring petitioner’s position despite petitioner’s failure to comply with the last collection requirement of sec_301_7502-1 proced admin regs that evidence and on the basis of such evidence should have determined not to proceed with collection respondent’s failure to do so under these circumstances is an abuse_of_discretion regarding 118_tc_488 i question whether that case has any application to the instant case the majority opinion properly distinguishes magana on the grounds that petitioner is not raising a new issue see majority op p however even if magana could be read to exclude relevant and admissible evidence not raised during an appeals_office hearing it would have no application to the instant case during the appeals_office hearing in the instant case petitioner attempted to present evidence relevant to his position and respondent refused to consider it if the tax_court had no authority to develop a factual record in the instant case there would not have been a sufficient record to determine whether respondent had abused his discretion this is important because there are no formal procedures available for appeals_office hearings see sec_301_6330-1 q a-d6 proced admin regs as this court has stated appeals_office hearings historically have been informal and in enacting sec_6330 congress did not intend to alter the nature of appeals_office hearings 115_tc_35 thus if the parties were not allowed to make a record in the trial before this court they could be precluded from presenting all of the evidence in support of their respective positions even the commissioner has routinely sought to add evidence to the record in trials before this court in order to bolster his determination in collection cases see chase v commissioner tcmemo_2002_ affd 55_fedappx_717 5th cir lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir holliday v commissioner tcmemo_2002_67 affd 57_fedappx_774 9th cir regarding this issue i also do not believe that allowing petitioner to present evidence in the instant case would mean that in other cases where a person refuses to comply with an appeals officer’s reasonable request for relevant evidence at the hearing we would be required to receive that evidence in a trial in this court in the instant case petitioner attempted to present a wide array of evidence to support his position and the appeals officer refused to receive it thus the case where a person refuses to furnish relevant evidence requested at the appeals_office hearing is not before us and raises an issue the court has not addressed and need not address accordingly i agree with the conclusion of the majority opinion that respondent should be prevented from proceeding with collection in the instant case gerber foley marvel and wherry jj agree with this concurring opinion thornton j concurring i agree with the majority opinion’s holding that the administrative_procedure_act apa u s c secs does not apply to our proceedings under sec_6330 since its enactment in the apa has never governed proceedings in this court or in its predecessor the board_of_tax_appeals and there is no indication that in enacting sec_6330 congress intended to change this general inapplicability of the apa see 122_tc_32 thornton j concurring see also o’dwyer v commissi266_f2d_575 4th cir the tax_court is a court in which the facts are triable de novo we agree that the tax_court is not subject_to the administrative pr28_tc_698 i also agree with the majority opinion’s holding that under the circumstances of this case we may consider relevant evidence presented at trial which was not included in respondent’s administrative record as discussed in my concurring opinion in ewing this court traditionally has applied de novo trial procedures when reviewing the commissioner’s determinations including in cases that we review for an abuse_of_discretion the majority opinion should not be construed however to hold that the administrative record has no significance in our review of determinations under sec_6320 and sec_6330 indeed the administrative record takes on added significance under these sections given the statutory requirement of an appeals_office hearing and we often have relied on the administrative record in reviewing appeals_office determinations moreover in appropriate circumstances we might restrict ourselves to the administrative record--for instance where the taxpayer has failed to cooperate in presenting relevant evidence at the appeals_office hearing in the instant case petitioner attempted to introduce relevant evidence at the appeals_office hearing but the appeals officer refused to consider that evidence and failed to include it in the administrative record in these circumstances i agree with the majority opinion that we are not limited to evidence in the administrative record sec_6330 provides that a taxpayer may raise at the appeals_office hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 requires that the determination by an appeals officer shall take into consideration the relevant issues raised by the taxpayer in the appeals_office hearing in this case judge vasquez as the trial judge has found that issues relating to whether petitioner defaulted on the offer-in-compromise are relevant issues that petitioner raised in the appeals_office hearing and which should have been considered by the appeals officer in his determination but were not i defer to judge vasquez as the trial judge in identifying the issues raised at the appeals_office hearing and whether those issues are relevant i also defer to his conclusions that the appeals officer failed to consider those relevant issues in his determination on that basis i agree with the majority opinion that it was an abuse_of_discretion for respondent to determine to proceed with collection of petitioner’s tax_liability majority op p a taxpayer’s express agreement to file timely tax returns is an integral condition to the commissioner’s acceptance of an offer-in-compromise and a reasonable one--it merely confirms an obligation that is statutorily imposed even in cases where the taxpayer is entitled to a refund see sec_6011 and sec_6012 and that is fundamental to our income_tax system consequently a taxpayer’s failure to honor this obligation is not to be lightly regarded with that being said however i agree with the majority opinion that it was an abuse_of_discretion to proceed with collection of petitioner’s tax_liability without considering relevant issues relating to petitioner’s offer-in- compromise i shall defer to judge vasquez’s judgment in fashioning an appropriate remedy to address that abuse_of_discretion gerber cohen swift laro foley gale haines goeke wherry and kroupa jj agree with this concurring opinion marvel j concurring i agree that the administrative_procedure_act does not apply and we are not limited to the administrative record and with the majority’s conclusion that the appeals officer abused his discretion in this case but i question the majority’s reliance on principles of contract law to reach its conclusion the appeals officer’s failure to refer the case to the national_office for guidance regarding the reinstatement of petitioner’s offer-in-compromise before making his determination in this case is more than sufficient to support the conclusion that the appeals officer abused his discretion in upholding the proposed collection action in his brief petitioner asserted several errors that he contended established an abuse_of_discretion one of those errors was that the appeals officer did not fully investigate the method of reinstating a revoked offer_in_compromise the appeals officer testified at trial that he did not believe that he had the authority to reinstate the offer-in-compromise he also testified however that he could have referred the case to the national_office for guidance concerning the reinstatement of an offer-in-compromise given the importance of the reinstatement issue in determining whether the collection action 1although the appeals officer’s case activity records indicate that he telephoned a person in the national_office on at least two occasions regarding whether a defaulted offer-in- compromise could be reinstated it does not appear from the records that formal guidance from the national_office was ever obtained could proceed the appeals officer should have obtained the guidance he needed from the national_office before he made his determination in this case an appeals officer is required by sec_6330 to consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary until the appeals officer had fully explored whether and under what circumstances he had authority to reinstate petitioner’s offer-in-compromise it was impossible for the appeals officer to conduct the balancing analysis that sec_6330 requires coupled with the appeals officer’s reluctance to fully explore the facts regarding petitioner’s compliance with the terms and conditions of the offer-in- compromise which the majority discusses at length the failure to obtain the necessary guidance from the national_office supports a conclusion that the balancing required by sec_6330 did not occur and that the appeals officer abused his discretion in upholding the proposed collection action laro and wherry jj agree with this concurring opinion haines j concurring i concur with the result reached by the majority that we are not limited by the administrative_procedure_act in this case our review is not limited to the administrative record and respondent abused his discretion in his determination to proceed with collection of petitioner’s tax_liability i write separately to make two points first we have held that an offer-in-compromise is governed by general principles of contract law 122_tc_133 majority op p we have not extended that holding to mean that the general principles of contract law must be determined by application of the law of the state where the taxpayer resides the majority opinion uses the restatement of contracts to provide the circumstances in which a failure to perform is material majority op p citing restatement contract sec_2d sec_241 the majority opinion further states that arkansas law adopts this analysis majority op p readers of this opinion should not infer that the use of state law of a taxpayer’s residence rather than general contract principles is necessary to reach the majority’s result given the number of offers-in-compromise negotiated and overseen by the commissioner if the terms of each offer-in-compromise had to be analyzed on the basis of the state law of a taxpayer’s residence the result would be an administrative nightmare for the commissioner general contract principles as expressed in the restatement of contracts should control these determinations second an offer-in-compromise is an agreement between the taxpayer and the government which settles a tax_liability for payment of less than the full amount owed administration internal_revenue_manual cch sec_5 at big_number in the case at bar petitioner paid dollar_figure to compromise individual income_tax and statutory additions totaling dollar_figure majority op p by defaulting petitioner respondent now seeks to collect the remaining sums previously compromised noncompliance with the terms of the offer-in-compromise does not automatically result in the offer’s being defaulted a sec_2 administration internal_revenue_manual cch sec_5 at big_number defaults states when a taxpayer fails to meet any term of an offer the offer may be defaulted and all liabilities reinstated any of the following may result in a default of the offer failure to timely file subsequent tax returns and pay all taxes due during the compliance_period the internal_revenue_manual further states that if the taxpayer does not comply with the provisions of the offer_in_compromise the offer may be considered in default administration internal_revenue_manual cch sec at big_number actions on defaulted offers emphasis added compromises are favored in the law 51_f2d_721 8th cir and thus the commissioner is under an obligation to be clear on the circumstances before making a default determination in the case at bar the appeals officer failed to consider petitioner’s pattern of filing his tax returns on or about october did not speak with petitioner and failed to independently analyze whether the terms of the offer-in-compromise had been materially breached majority op p failure to consider these facts constitutes an abuse_of_discretion goeke and wherry jj agree with this concurring opinion wherry j concurring while i agree with the majority in concluding that our review is not limited to the administrative record i write separately to emphasize the temporal requirement which in my view must be met to satisfy the evidentiary burden the majority holds that when reviewing for abuse_of_discretion under sec_6330 we are not limited by the administrative_procedure_act apa and our review is not limited to the administrative record the evidence in this case pertains to issues raised at the hearing the new evidence in this case is relevant and admissible majority op p this conclusion should not be construed as sanctioning the dilatory introduction at trial of new facts or documents previously withheld and not produced at the appeals hearing in order to justify reversal or remand of the appeals or settlement officer’s determination it is the responsibility of the taxpayer to raise all relevant issues at the time of the pre-levy hearing h conf rept pincite 1998_3_cb_747 see 118_tc_488 taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs nevertheless pursuant to sec_6330 the internal_revenue_service office of appeals retains jurisdiction of the collection action after the determination is made and a taxpayer may apply for consideration of new information make an offer- in-compromise request an installment_agreement or raise other considerations at any time before during or after the notice_of_intent_to_levy hearing h conf rept supra pincite c b pincite this court should consider the entire record of the actions taken by the appeals_office at the time it conducts its judicial review consequently where the appeals officer has invited or requested relevant facts or documents from the taxpayer before or at the collection hearing and those facts or documents are not provided within a reasonable_time their attempted introduction as new evidence at trial may not establish an abuse_of_discretion this could be the result because of the temporal requirement even though an abuse_of_discretion might have been demonstrated had the documentation been timely produced before or at the collection hearing in the instant case the appeals officer’s failure to fairly consider evidence available at the hearing and to request and consider possible corroborating evidence where petitioner’s and his accountant’s credibility was in the appeals officer’s mind at issue coupled with the failure to ascertain whether a material breach of the existing offer-in-compromise had occurred constituted an abuse_of_discretion cohen laro gale thornton haines and goeke jj agree with this concurring opinion halpern and holmes jj dissenting petitioner admittedly owed almost dollar_figure million in back taxes and additions to tax respondent agreed to forgo collection of almost percent of that amount in exchange for petitioner’s promise to pay the balance of dollar_figure in days and pay additional_amounts if his future income exceeded certain levels respondent expressly conditioned his forbearance on petitioner’s timely compliance with tax filing and payment requirements over the next years the majority essentially concludes that notwithstanding petitioner’s failures to comply with the timely filing condition and respond to at least three written requests demanding compliance respondent may not declare petitioner in default and proceed to collect the compromised amount in accordance with the terms of the offer-in-compromise oic along the way the majority eviscerates the court’s holding in 118_tc_488 regarding the matters we may properly address in a collection_due_process case seventeen judges voted in conference on judge vasquez’s report in this case including judge vasquez six judges agree fully with the report while eight concur in the result but take exception to one or more of the report’s particulars since we do not have a full exposition of the exceptions we are unable to say exactly how strong the conference agreement is on any of the particulars of the report we will assume however that a majority could be marshaled for each of the particulars we address here and will refer to the majority in discussing those particulars as part of the agreement petitioner also waived the period of limitations on collection and unwisely extends 122_tc_32 which involved the evidence we may consider in a proceeding involving sec_6015 equitable innocent spouse relief respectfully we dissent i issues regarding the scope of our review before we address the substantive aspect of the majority opinion we turn our attention to our concerns regarding procedure a topical scope of review as the majority recognizes majority op p we held in magana v commissioner supra pincite that in reviewing determinations of the commissioner under sec_6330 for abuse_of_discretion generally we consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office see also sec_301_6330-1 q a-f5 proced admin regs taxpayer appealing the commissioner’s determination may ask the court to consider only issues that were raised at the administrative hearing the majority distinguishes magana on the ground that petitioner is not raising a new issue in his petition majority op p as far as it goes that is a true statement neither in the petition nor previously in his dealings with the appeals_office did petitioner raise the issue of material breach the majority does that on its own the majority overcomes that obstacle by broadly framing the issue as compliance with the terms of the offer-in-compromise id which by implication encompasses both actual strict compliance petitioner’s position and deemed substantial compliance the majority’s position the majority’s expansive characterization of the contract issue in this case is simply another way of saying that there is more than one possible argument in support of petitioner’s claim that the oic remained in force petitioner argued to the appeals officer that the oic remained in force because he had timely filed his return he did not present to the appeals officer the argument underlying the majority’s conclusion viz that the oic remained in force because petitioner’s untimely filing of his return was not a material breach as we stated in magana v commissioner supra pincite g enerally it would be anomalous and improper for us to conclude that respondent’s appeals_office abused its discretion under sec_6330 in failing to grant relief or in failing to consider arguments issues or other matter not raised by taxpayers or not otherwise brought to the attention of respondent’s appeals_office it is indeed anomalous and improper for the majority to conclude that respondent’s appeals_office abused its discretion in this case for failing to consider an argument not brought to its attention b evidentiary scope of review unwarranted extension of ewing v commissioner in ewing v commissioner supra a report reviewed by the court pursuant to sec_7460 the court held that in determining whether the commissioner has abused his discretion in denying equitable innocent spouse relief under sec_6015 the court is not limited to a review of the administrative record ie the petitioning taxpayer is entitled to a trial de novo the commissioner had argued that we are so limited pursuant to the administrative_procedure_act apa u s c secs and cases decided thereunder id pincite although the court disagreed with the commissioner’s apa argument id pincite it based its holding largely on the language and structure of sec_6015 specifically the court focused on the similar language in sec_6015 jurisdiction to determine the appropriate relief under sec_6015 and sec_6213 and sec_6214 jurisdiction to redetermine as we discussed in our dissenting opinion in 122_tc_32 halpern and holmes jj dissenting the issue regarding the applicability of the apa is a red herring the issue in ewing was whether our review of the commissioner’s denial of sec_6015 relief is subject_to the record rule--the general_rule of administrative law that a court can engage in judicial review of an agency action only on the basis of the record amassed by the agency see id pincite the record rule predates and indeed is not codified in the apa id pincite n deficiencies asserted by the commissioner which proceedings unquestionably are conducted on a de novo basis id pincite the court also reasoned that inasmuch as a sec_6015 claim does not necessarily involve the review of discretionary action on the part of the commissioner see sec_6015 may be raised as an affirmative defense in an otherwise de novo deficiency proceeding see eg 114_tc_276 and may involve the intervention of a third party ie the nonrequesting spouse who may not have participated in the administrative_proceeding see sec_6015 congress likely intended a uniform de novo scope of review to apply to such claims see ewing v commissioner supra pincite in the instant case despite the lack of any reference to the apa in respondent’s opening brief the majority frames the issue regarding the appropriate scope of review as follows applicability of the apa judicial review provisions to tax_court proceedings commenced under sec_6330 majority op p the ensuing discussion in the majority opinion is based primarily on judge thornton’s concurring opinion in ewing v commissioner supra pincite which focuses exclusively on the apa issue the majority loses sight of the fact that in ewing a substantial portion of the court’s analysis as discussed above was based on the unique aspects of sec_6015 the majority’s extension of ewing to sec_6330 cases is both unwarranted and uncritical additional criticism of the majority’s scope of review analysis in our dissenting opinion in ewing v commissioner t c pincite halpern and holmes jj dissenting we discussed at some length our view that in the context of our review jurisdiction see id pincite n and accompanying text the appropriate evidentiary scope of review is the administrative record see eg 411_us_138 in reviewing agency action for abuse_of_discretion the focal point for judicial review should be the administrative record already in existence not some new record made initially in the reviewing court 373_us_709 the terms arbitrary and capricious have frequently been used by congress and have consistently been associated with a review limited to the administrative record while we see no need to repeat here our entire analysis in support of that view we do note that in our ewing dissent we addressed much of the authority relied on by the majority here in its scope of review analysis see eg ewing v commissioner supra pincite- halpern and holmes jj dissenting criticizing o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 id pincite n explaining the context of 58_tc_282 id pincite n explaining the context of 487_us_879 and 336_f3d_419 5th cir id pincite ndollar_figure discussing apa sec id pincite distinguishing 439_us_522 bausch lomb continued we do address certain difficulties with the majority’s scope of review analysis in this case a prior sec_6330 cases in this court the majority cites five memorandum opinions of this court in support of the statement that a t trials under sec_6330 when reviewing for abuse_of_discretion the court has received into evidence testimony and exhibits that were not included in the administrative record majority op pp none of those opinions addresses the issue in this case ie whether it is appropriate for the court to go beyond the administrative record in a sec_6330 case the majority also cites three additional memorandum opinions of this court in which we noted the taxpayer’s failure to present evidence at trial majority op p n again none of those opinions addresses the issue of whether it is appropriate for the court to consider matters beyond the administrative record in a sec_6330 case the majority also cites and quotes an unpublished opinion of the court_of_appeals for the ninth circuit affirming one of the aforementioned cases majority op pp see holliday v commissioner aftr 2d ustc par big_number 9th cir affg tcmemo_2002_67 that court did devote two continued inc v commissioner 933_f2d_1084 2d cir affg 92_tc_525 and 99_tc_132 affd sub nom 28_f3d_1024 10th cir sentences to the scope of review issue specifically the court_of_appeals stated that the record review provisions of the apa do not apply to the tax_court the court_of_appeals provided the following citation in support of that statement see u s c sec_504 apa does not apply where ‘a matter is subject_to a subsequent trial of the law and the facts de novo in a court’ apa sec_554 to which the court_of_appeals presumably was referring provides rules governing agency adjudications required by statute to be determined on the record after opportunity for an agency hearing --ie formal agency adjudications apa sec_554 simply provides that notwithstanding the general scope of apa sec_554 that section as opposed to the entire apa does not apply if the matter is subject_to a subsequent trial de novo in other words the agency adjudication of such a matter need not conform to the formal procedural rules set forth in apa sec_554 as sec_6330 administrative adjudications are not required by statute to be determined on the record it follows that apa sec_554 including the de novo exception of apa sec_554 is altogether inapplicable to sec_6330 proceedings as noted earlier see supra note the record rule predates and is not codified in the apa see also ewing v commissioner t c pincite n and accompanying text halpern and holmes jj dissenting b analogy to deficiency proceedings distilled to its essence this portion of the majority’s analysis proceeds from two major premises and one minor premise the major premises are our de novo deficiency procedures were well established before the enactment of the apa in and congress did not intend to disturb those existing procedures when it enacted the apa we have absolutely no quarrel with either of those premises by definition then the judge-made record rule which is generally applicable to judicial review of agency action does not apply to deficiency proceedings in this court the majority’s conclusion that the record rule is inapplicable to our sec_6330 cases as well is based on the minor premise that sec_6330 enacted in is part and parcel of the specific statutory framework for reviewing determinations of the commissioner ie our de novo deficiency procedures that congress did not intend to disturb in see majority op p it is that minor premise that we are unable to accept cf ewing v commissioner supra pincite n halpern and holmes jj dissenting c sec_6330 hearings as informal adjudications here the majority seems to imply that only formal agency adjudications ie those subject_to the procedures set forth in apa sec_554 sec_556 and sec_557 are subject_to the record rule according to the supreme court however the record rule is no less applicable to judicial review of informal agency action see eg fla power light co v lorion 470_us_729 in the event the administrative record of such an informal proceeding is insufficiently developed the proper course except in rare circumstances is to remand to the agency for additional investigation or explanation id see also united_states v carlo bianchi co u s pincite remand would certainly be justified where the department had failed to make adequate provision for a record that could be subjected to judicial scrutiny d other instances where the court reviews for abuse_of_discretion the majority notes that the court ‘has a long tradition of providing trials when reviewing the commissioner’s determinations under an abuse_of_discretion standard ’ majority op p quoting judge thornton’s concurring opinion in ewing v commissioner t c pincite in our ewing dissent we suggested on the basis of language in 82_tc_989 that our application of an abuse_of_discretion standard is properly the subject of a trial de novo when the exercise of discretion at issue is relevant to the commissioner’s determination of the existence or amount of a deficiency in tax or an addition_to_tax that is subject_to our deficiency jurisdiction see ewing v commissioner supra pincite halpern and holmes jj dissenting we continue to adhere to that view the majority cites a number of cases decided under the abuse_of_discretion standard stating that i n none of these types of cases have we held that we are limited to the administrative record majority op p emphasis added in three of the types of cases to which the majority alludes involving sec_482 reallocations sec_446 clear_reflection_of_income determinations and waivers of the former sec_6659 addition_to_tax the inapplicability of the record rule is consistent with the suggested approach discussed in the preceding paragraph see ewing v commissioner supra pincite halpern and holmes jj dissenting the other two types of cases cited by the majority involve declaratory judgments with respect to determinations of the commissioner under sec_7428 tax-exempt status and sec_7476 qualified status of retirement plans de novo the fact that our application of an abuse_of_discretion standard may be the subject of a trial de novo does not necessarily mean that we are free to substitute our judgment for that of the commissioner in such cases see eg 96_tc_204 sec_446 92_tc_525 affd 933_f2d_1084 2d cir sec_482 separately the majority cites two memorandum opinions of this court in support of the proposition that t he court has continued proceedings in those types of cases would be inconsistent with the approach we suggested in our ewing dissent contrary to the majority’s assertion we have limited our review to the administrative record in those types of cases see 69_tc_570 to allow oral testimony as to facts not otherwise in the administrative record to be introduced in evidence in a sec_7428 declaratory_judgment proceeding would convert that proceeding from a judicial review of administrative action to a trial de novo and would permit an applicant for tax- exempt status to withhold information from the internal_revenue_service and then to introduce it before the court 71_tc_824 rejecting the argument of the taxpayer in a sec_7476 proceeding that it is entitled to a trial as in any other matter before this court the court reasoned that t o permit extrinsic evidence other than that present in the administrative record would convert a declaratory_judgment proceeding from a continued consistently conducted trials on the issue of whether the commissioner’s denial of a request to abate interest under sec_6404 was an abuse_of_discretion majority op pp in neither case did the court address the issue of the appropriate scope of review although the issue is not before us today we would conclude that for the same reasons discussed herein and in our ewing dissent our review of the commissioner’s interest abatement determinations is not properly the subject of de novo proceedings see ewing v commissioner t c pincite ndollar_figure halpern and holmes jj dissenting judicial review of an administrative determination to a judicial trial de novo affd 658_f2d_735 10th cir e disregard of district_court cases the district courts of the united_states have jurisdiction to hear sec_6330 appeals involving taxes over which the tax_court does not have jurisdiction sec_6330 as far as we can tell those courts have uniformly limited their review for abuse_of_discretion in such cases to the administrative record see muller v rossotti aftr 2d ustc par big_number at big_number m d tenn quoting united_states v carlo bianchi co u s pincite living care alternatives inc v united_states aftr 2d n ustc par big_number at big_number n s d ohio 291_fsupp2d_635 n d ohio cmty residential servs inc v united_states aftr 2d ustc par big_number at big_number m d n c citing camp v pitts u s pincite 292_fsupp2d_976 m d tenn citing camp v pitts supra pincite triad microsys inc v united_states aftr 2d ustc par big_number at big_number e d va citing camp v pitts supra pincite 217_fsupp2d_852 w d tenn citing united_states v carlo bianchi co supra pincite remole v united_states aftr 2d ustc par big_number at big_number c d ill 145_fsupp2d_194 d conn quoting united_states v carlo bianchi co supra pincite the majority makes no mention of those cases are we to believe that congress intended the appropriate scope of review in sec_6330 cases to hinge on the type of tax involved certainly the language of sec_6330 suggests no such distinction ii the contract issue the contract issue as framed by the majority ie whether the oic remained in effect despite petitioner’s failure to timely file his return is more nuanced than the majority opinion leads one to believe the majority oversimplifies what respondent was bargaining for disregards the significance of the fact that respondent repeatedly offered petitioner the opportunity to cure his default and assumes without analysis that the concepts of materiality and substantial performance are dispositive of the contract issue a materiality of timely filing requirement the majority assumes that the only benefit the commissioner seeks when accepting an oic is the actual receipt of moneys owed under its terms respondent suffered no monetary damage from petitioner’s late filing of the return majority op p emphasis added but collecting money is not the commissioner’s only purpose in agreeing to an oic the preamble to sec_301_7122-1 proced admin regs explicitly refers to the irs’s interest in promoting the voluntary compliance of taxpayers t d 2002_2_cb_349 indeed not only is this one of the policy underpinnings of the regulations it can even be the basis by itself for accepting an oic the timely filing requirement is particularly important to the irs as a monitoring device with respect to oics like the one here which include future income level triggers that can result in additional payment obligations see majority op p n b opportunities to cure it is also important to emphasize how deliberate the irs was before declaring the oic in default respondent did not default petitioner’s oic as soon as he realized the return had not been timely filed following the guidance of administration internal_revenue_manual cch irm sec_5 at big_number respondent first contacted petitioner to request the missing return and did so at least two more times thereafter see majority op p those efforts by respondent were in keeping with the mandate of the irm that in the event of potential default efforts will be made to secure compliance irm sec_5 at big_number despite those efforts petitioner did not provide the missing return until approximately year after he was first requested to do so that hardly qualifies as a foot fault c doctrine_of express conditions regardless of the nature of the breach and respondent’s response thereto we think that the most relevant doctrines of contract law are not substantial performance and material breach petitioner’s obligation to timely file all his returns for years was an express condition and so as a general_rule is subject_to strict performance see calamari perillo the law of contracts sec_11 pincite 4th ed williston on contracts sec_38 pincite 4th ed the relevant question should be whether there is an excuse of conditions that may apply under that doctrine petitioner would have to show that strict compliance with the timely filing condition would result in an extreme forfeiture or penalty and timely filing was not an essential part of the bargain see restatement contract sec_2d sec restatement contracts sec_302 if we are going to say that as a matter of law the appeals officer should not have enforced the while the majority assumes that arkansas law governs the contract issue it is quite possible that under principles set forth in 318_us_363 and 440_us_715 the federal common_law of contracts is the appropriate choice of law see saltzman irs practice and procedure par b pincite n rev 2d ed oic in accordance with its terms that is the line of inquiry we should pursue d united_states v lane quite apart from any discussion of general contract law principles we also disagree with the majority’s treatment of the most similar case we have found 303_f2d_1 5th cir in lane the court_of_appeals rejected the taxpayer’s argument that strict enforcement of his oic would result in a forfeiture as had petitioner the taxpayer had entered into an oic which required him to pay a specific amount pay additional_amounts if his annual income exceeded a floor and make annual statements of his income regardless of amount the taxpayer paid the specific amount and then failed to make the annual statements of his income the taxpayer’s oic provided like petitioner’s that in the event of default the commissioner could revive and collect the unpaid balance of the we are aware of authority indicating that in the context of an executory accord which an offer-in-compromise resembles enforcement of the original obligation is justified only if the obligee’s noncompliance with the accord is material see 111_f3d_284 2d cir reasoning pincite that under a rule requiring strict compliance with the accord the obligee could obtain payment of a contested debt and due to a minor breach of the accord receive the windfall entitlement to reassert its pre- settlement claims emphasis added we are not aware of any authority addressing the interplay between that line of reasoning and the doctrine_of express conditions again if we are going to undertake a substantive analysis of contract law those are the types of issues we should be addressing original debt the district_court ruling in favor of the taxpayer had reasoned that ‘the taxpayer can’t be pushed back for years and years and after a settlement is made and have a forfeiture so to speak of everything he paid in under that settlement agreement ’ id pincite the court_of_appeals for the fifth circuit reversed the district_court holding that the oic should be enforced as written id pincite it is worth considering the court of appeals’ forceful language in that regard in the present case the contracting parties expressed their mutual intention in clear and unmistakable terms the oic expressly provided that the commissioner upon default by the taxpayer could terminate the compromise_agreement and proceed to collect the unpaid balance of the original tax_liability this language is so precise and the intention which it manifests is so evident as to leave no doubt that the course of action taken by the government here was fully authorized by the compromise_agreement there was nothing illegal immoral or inequitable in the compromise_agreement it did not provide for any forfeiture by express provision the amounts to be paid under the compromise_agreement could not exceed the aggregate amount which the taxpayer conceded that he owed the government from the start by allowing the government to revive the taxpayer’s original liability the taxpayer will not forfeit the amounts he has already paid for those amounts will be applied to reduce the original liability the agreement was precise it was fair and it was freely consented to by the taxpayer there is no reason why it should not be enforced as written id pincite see also 225_fsupp2d_1138 e d mo quoting the latter paragraph in full iii conclusion we would sustain respondent’s evidentiary objections on the basis of 118_tc_488 and the record rule we would also hold that in light of petitioner’s breach of an express condition of the oic and his failure to cure that breach despite ample opportunity to do so respondent’s appeals officer did not abuse his discretion in sustaining the proposed collection activity
